DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not suggest or discloses the claimed “circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2 & 3 are allowable based upon their dependency thereof claim 1.
With regards to claim 4
The prior art does not suggest or discloses the claimed “an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface” in combination with the remaining claimed elements as set forth in claim 4.
With regards to claims 5-10 are allowable based upon their dependency thereof claim 4.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoaff US PATENT No.: US 6,521,907 B1 discloses a low profile, low volume smoke chamber displaces a light source, such as a light emitting diode or laser diode, and a sensor, such as photodiode or phototransistor, to the exterior of the sensing volume. A symmetrical sensing volume results which can be coupled to symmetrical input/output ports via a generally U-shaped flow path. A two-part sensing chamber housing is formed with a lower cylindrical base portion and an upper cylindrical cover portion which slideably engage one another. At least the upper cylindrical portion carries a plurality of grooves for suppression of reflections and collection of dust. An exterior end of the upper portion carries a plurality of spaced apart openings which can be filled with a screen. A reduced sensing volume in combination with a selected screen size produces an acceptable signal to noise ratio and response rate while still excluding insects and other non-smoke related particulate matter, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.
Kaminaka US PATENT No.: US 4,914425 A discloses an ionization smoke detector of the present invention comprises an outer electrode having a plurality of smoke inlets formed on a side wall thereof, an outer cover and a partition wall having a plurality of smoke inlets disposed between the outer electrode and the outer cover to form a triple wall structure. The smoke inlets formed on the outer cover, the partition wall and the outer electrode are staggered from each other. Air stream hitting against the detector is attenuated by the triple wall structure and generally half of the air flow is allowed to pass between the outer cover and the outer electrode and between the partition wall and the outer electrode, flowing out of the detector and the remaining half of the air flow is led into the detector through the smoke inlets, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.

Tashiro US PATENT No.: US 3,708675 A discloses smoke detector which comprises a casing having a smoke introducing inlet, and provided with a light source member and a light receiving member wherein the beam of light from the light source member is projected against smoke within the casing and the scattered light generated thereby is caught by the light receiving member, said detector is afforded the improvements (1) that the casing is provided with an inlet and an outlet for smoke flow and two air flow passages so arranged as to cause the air to flow at different velocities, when under the influence of smoke flow, such difference in velocity creating a difference in static pressure that helps introduce smoke into the casing; (2) that a light sheltering plate surrounding the light receiving member is provided within the casing said plate having apertures through which a desired portion of said scattered light is led into the light receiving member; and (3) that a reflector having a desired number of surfaces is provided, on which light beams from the light source member make multiple reflections and pass concentrically through the determined space of the smoke passages, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.

Dohi PG. Pub. No.: US 2021/0088442 A1 discloses a fire detection apparatus includes a first light emitting unit that irradiates a detection space located inside or outside the fire detection apparatus with first detection light, a second light emitting unit that irradiates the detection space with second detection light having a different wavelength from a wavelength of the first detection light, a light receiving unit that receives scattered light of the first detection light irradiated from the first light emitting unit due to smoke, outputs a first light receiving signal according to the received scattered light, receives scattered light of the second detection light irradiated from the second light emitting unit with respect to smoke, and outputs a second light receiving signal according to the received scattered light, and an identification unit that identifies a type of smoke present in the detection space on the basis of an output ratio of an output value of the first light receiving signal to an output value of the second light receiving signal output from the light receiving unit and a rising rate of the output value of the first light receiving signal or the second light receiving signal, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.

Shimadzu PG. Pub. No.: US 20200160688 A1 discloses a detection unit that detects smoke contained in a gas by radiating detection light toward a detection space for detecting smoke, and an inner labyrinth for inhibiting ambient light from entering the detection space, the inner labyrinth being provided to cover an outer edge of the detection space are included, the detection unit includes a light emitting unit that radiates the detection light and a light receiving unit that receives the detection light radiated by the light emitting unit, and at least a part of a side surface of the inner labyrinth on a side of the detection space is formed in a flat shape capable of inhibiting the detection light reflected by the inner labyrinth from entering a field of view RV of the light receiving unit in the detection space, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.

Rattman PG. Pub. No.: US 20020084907 A1 discloses a smoke detection chamber for use in a photoelectric smoke detector. The smoke detection chamber comprises a side wall with a double row of generally rectangular vanes arranged to provide a labyrinth extending generally around the entire side wall for ingress and egress of smoke particles, a top and a bottom. A mounting arrangement for a photoemitting diode is provided in the side wall of the smoke detection chamber so that a light beam from a photoemitting diode is transmitted across the smoke detection chamber. The mounting arrangement extends from and is spaced from the bottom to provide minimal interference for entry of smoke particles. The bottom of the smoke detection chamber has an opening therein with a shielding arrangement thereabout open to the chamber for a photodiode detector, the opening and shielding arrangement being located between the centerline of the smoke detection chamber and the mounting arrangement in the side wall of the chamber. The double vane side wall and spacing of the mounting arrangement from the bottom provides the smoke detection chamber with generally uniform smoke penetration properties around its entire periphery, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.

Cheng CN 112614299 A discloses an independent photo-inductance smoke fire detector based on NB IoT, comprising a smoke fog inlet shell; a detector shell and a mounting cover; the smoke fog inlet shell is clamped with the annular clamping ring on the detector shell through the annular cover thereon; it is convenient for mounting and fixing the smoke fog inlet shell and the detector shell; it is convenient for overhauling the smoke inlet shell and the detector shell inner element; the mounting cover is clamped with the arc-shaped clamping block on the outer shell of the detector through the L-shaped clamping plate; the mounting of the mounting cover is convenient; the whole detector is convenient to assemble; the inner side of the smoke fog inlet shell is provided with a smoke guide device clamped with the sensor main body fixed at the inner side of the detector shell; it is convenient for mounting and fixing the smoke guide device; the sensor main body is screwed with the copper column by the welding plate screwed by the screw on the circuit board main body; it is convenient to electrically connect with the electrode contact; and the electrode output of the electrode contact, however is silent on the circuit board having a substrate side outflow opening or a substrate side outflow notch that allows the gas flowing from the opposite side of the attachment surface of the detection space to flow toward the side of the attachment surface of the detection space in the direction substantially orthogonal to the attachment surface or an induction unit which induces gas outside the accommodation unit, which is gas containing the detection target, to flow into the detection space at a side thereof that is opposite the attachment surface, in a direction substantially orthogonal to the attachment surface, and to flow out of the detection space from a side thereof that is at the attachment surface, in a direction substantially orthogonal to the attachment surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852